                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:20-cv-271-GCM

                                             )
ANTHONY POMPEY,                              )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )                ORDER
                                             )
FIFTH THIRD BANCORP, N.A.,                   )
                                             )
                     Defendant.              )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Michael S. Arguss (Doc. No. 14), which was filed June 17, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mr. Arguss is admitted to appear before this court

pro hac vice on behalf of Plaintiff Anthony Pompey.

       IT IS SO ORDERED.


                                   Signed: June 19, 2020




         Case 3:20-cv-00271-GCM Document 15 Filed 06/19/20 Page 1 of 1
